Citation Nr: 0737813	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1948 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In April 2006, the Board remanded the 
veteran's claim for additional development.


FINDING OF FACT

Service-connected PTSD has likely made worse the veteran's 
coronary artery disease.


CONCLUSION OF LAW

The veteran's coronary artery disease has been aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

The veteran was initially awarded service connection for PTSD 
by a March 2001 rating decision.  The RO assigned a 
disability rating of 70 percent.  In May 2004, the RO 
increased the rating for PTSD to 100 percent.  The veteran 
and his representative do not contend that the veteran's 
existing coronary artery disease is a result of the veteran's 
military service, but rather that it has been made worse by 
his service-connected PTSD.

A review of the medical evidence reveals that the veteran has 
had coronary artery disease since approximately 1990.  He was 
not diagnosed with PTSD until 10 years later.  The veteran 
submitted an August 2002 letter from L.G., PA-C, concerning 
the relationship between the two disabilities.  L.G. stated 
that it was possible that the extra stress caused by the 
veteran's PTSD had contributed to his heart disease.  L.G. 
reasoned that it has long been postulated that increased 
stress contributes to heart disease.  The veteran also 
submitted a January 2004 letter from W.K., M.D.  Dr. W.K. 
stated that it was possible that PTSD causes extra stress 
that contributes to heart disease, because increased stress 
increases the risk of heart disease.  Dr. W.K. also stated 
that the veteran's risk factors of hypertension and increased 
cholesterol also contributed to his heart disease.

In September 2003, the veteran was afforded a VA examination 
in connection with the claim.  The veteran was diagnosed with 
coronary artery disease, status-post angioplasty and three 
stent placements, ischemic cardiomyopathy with diminished 
left ventricular systolic function, and cardiac arrhythmia.  
The examiner provided an opinion that the veteran's heart 
disease was not likely related to his service-connected PTSD.

In light of this evidence, it is clear that that the 
veteran's PTSD did not directly cause his coronary artery 
disease.  There is no opinion evidence to that effect and the 
heart disease preceded the first diagnosis of PTSD by 
approximately 10 years.  However, the two private medical 
opinions suggested that there was a possibility that stress 
from the veteran's PTSD worsened the symptoms of his heart 
disease.  Additionally, while the VA examiner commented on 
the direct relationship between the two disabilities, he did 
not initially provide an opinion as to the degree of 
disability resulting from aggravation.  Consequently, the 
Board remanded the claim for further opinion evidence on the 
matter.

Pursuant to the remand, the September 2003 VA examiner issued 
another opinion in January 2007.  After reviewing the claims 
file, the examiner stated that the veteran's coronary heart 
disease was as likely as not aggravated by his psychiatric 
conditions, such as depression and PTSD.  The examiner 
reiterated that it was his opinion that the veteran's 
coronary heart disease was as likely as not worsened by the 
PTSD, but the examiner could not describe how much 
aggravation there was, because the veteran had other risk 
factors like hypertension and dyslipidemia.  In June 2007, 
the veteran underwent further VA examination, which confirmed 
that he has coronary artery disease.

Based on the January 2007 opinion, and coupled with the two 
tentative private opinions, service-connected PTSD has likely 
made worse the veteran's coronary artery disease.  Although 
other nonservice-connected disabilities appear to aggravate 
the veteran's coronary artery disease, the stress associated 
with the veteran's PTSD likely provides for an increase in 
disability of his coronary artery disease.  There is no 
opinion evidence of record to the contrary.  In any event, 
reasonable doubt regarding an issue is to be resolved in 
favor of the veteran.  Accordingly, resolving reasonable 
doubt in the veteran's favor, service connection is warranted 
for coronary artery disease on a secondary basis.


ORDER

Coronary artery disease has been aggravated by service-
connected PTSD; the appeal based on aggravation is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


